The Attorney General has received your request for an opinion wherein you ask, in effect, the following question: Must boards of education let all contracts for construction of buildings and/or improvements thereto on basis of competitive bids ? 70 Ohio St. 5-106 [70-5-106] (1971) provides that the governing board of each school district in Oklahoma is the board of education of such district.  70 Ohio St. 5-123 [70-5-123] (1971) sets forth the requirements as to competitive bidding for purposes of erecting any public building or improvement thereto. Said section provides as follows: "No expenditure involving an amount greater than Five Hundred Dollars ($500.00) shall be made by a board of education except in accordance with the provisions of a written contract, and no contract involving an expenditure of more than One Thousand Dollars ($1,000.00) for the purpose of erecting any public building or making any improvements shall be made except upon sealed proposals and to the lowest responsible bidder. Provided, this section shall not be construed to prohibit a school district from erecting a building or making improvements on a force account basis." Upon plain reading, it is apparent that expenditures of Five Hundred Dollars ($500.00) or less require no written contract.  Further, any such contracts for expenditures of One Thousand Dollars ($1,000.00) or less require no- bidding. The last portion of said section removes from the statutory prohibition the erecting of buildings or improvements thereto on a force account basis.  The term "force account" means the erecting of a building or the making of an improvement on district property by the use of the district's own employees, purchasing its own materials and leasing the necessary equipment all under the supervision of the district. Pincelli v. Ohio Bridge Corporation, 198 N.E.2d 483 (1964).  While a board of education is allowed to erect buildings or make improvements on a force account basis, a board may not employ the force account basis to circumvent the mandatory competitive bidding law. The Legislature has enacted the method by which the taxpayers are to be protected. This method is by advertising a project to be constructed or repaired, asking for bids and thereafter awarding the contract for construction or repair to the lowest responsible bidder, all of which is to be conducted openly under public scrutiny.  It is, therefore, the official opinion of the Attorney General that boards of education must let all contracts for erecting any public building or making any improvements upon a basis of sealed proposals to the lowest responsible bidder as required by 70 Ohio St. 5-123 [70-5-123] (1971), provided, a school district is not prohibited from erecting a building or making improvements on a force account basis. The force account basis means that a district in so erecting or improving uses its own employees and purchases its own materials and leases the necessary equipment under the supervision of the district.  (RICHARD F. BERGER) (ksg)